PER CURIAM.
It appearing from the record that appellant’s conduct, while justifying discharge, does not amount to misconduct necessary to deny unemployment compensation benefits, the decision of the Unemployment Appeals Commission is reversed. See, e.g., Freddo v. Unemployment Appeals Comm’n, 685 So.2d 874 (Fla. 2d DCA 1996); Bulkan v. Florida Unemployment Appeals Comm’n, 648 So.2d 846 (Fla. 4th DCA 1995); Proffitt v. Unemployment Appeals Comm’n, 658 So.2d 185 (Fla. 5th DCA 1995); Brownstein v. Hartwell Enter., Inc., 647 So.2d 1004 (Fla. 3d DCA 1994); McKenzie Tank Lines, Inc. v. Roman, 645 So.2d 547 (Fla. 1st DCA 1994).